Judgment declaring null and void certain mortgages executed and delivered by plaintiff to defendant, trustee under a creditors’ agreement, as collateral security for plaintiff’s performance of the agreement, directing defendant *903to cancel the mortgages and discharge them of record, and dismissing on the merits defendant’s counterclaim for unpaid commissions, unanimously affirmed, with costs. No opinion. Appeal from the decision dismissed. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.